DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 March 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller (US 20160333711 A1), Inoue et al (US 20150097341 A1) and Young et al (US 9,383,017 B2). Furthermore, the claims are rejected under 35 USC 112a and 35 USC 112b, see below.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities. 

Claim 1 recites “the seal face” in line 7-8 and also recites “a/the sealing face” in line 4; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the sealing face” in line 7-8.

Claim 9 recites “having the base is proximate a first end” (emphasis added) in line 9-10; the examiner respectfully recommends reciting “having the base proximate a first end” in line 9-10. Additionally, claim 9 recites “the seal face” in line 11-12 and also recites “a/the sealing face” in line 8; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the sealing face” in line 11-12.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 17 recite “the sealing face comprises a disrupted surface extending over the entirety of the seal face” (emphasis added) in claims 1 and 9 and “wherein the disrupted surface extends over the entirety of a seal face of the carbon face seal” (emphasis added) in claim 17; the original disclosure does not provide support for said limitations. The originally filed written description does not contain the word “entirety” or variations thereof and the originally filed drawings do not provide sufficient information to support the limitations emphasized above. Claims 2-3, 7-8, 10, 15-16 and 20 depend from claims 1, 9 and 17, respectively, and fail to remedy their deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of ablated portions” in line 12 and also recites “a plurality of ablated portions” in line 10; it is not clear if a plurality of ablated portions in line 12 refers to the same a plurality of ablated portions in line 10 or a different one.
Furthermore, claim 1 recites “the plurality of ablated portions” in line 13, and it is not clear to which plurality of ablated portions in line 10 and line 12, the recitation in line 13 refers to.
Claims 2-3 and 7-8 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites “a patterned portion” in line 1-2 and depends from claim 1 which recites “a patterned portion” in line 9; it is not clear if a patterned portion in claim 3 line 1-2 refers to the same a patterned portion in claim 1 line 9 or a different one.
Clarification and/or amendment is respectfully requested.

Claim 7 recites “a plurality of ablated portions” in line 2 and depends from claim 1 which recites “a plurality of ablated portions” in line 10 and line 12; it is not clear if a plurality of ablated portions in claim 7 line 2 refers to one of a plurality of ablated portions in claim 1 line 10, line 12 or a different one.
Clarification and/or amendment is respectfully requested.

Claim 8 recites “a plurality of ablated portions” in line 2 and depends from claim 1 which recites “a plurality of ablated portions” in line 10 and line 12; it is not clear if a plurality of ablated portions in claim 7 line 2 refers to one of a plurality of ablated portions in claim 1 line 10, line 12 or a different one.
Clarification and/or amendment is respectfully requested.

Claim 9 recites “a plurality of ablated portions” in line 16 and also recites “a plurality of ablated portions” in line 14; it is not clear if a plurality of ablated portions in line 16 refers to the same a plurality of ablated portions in line 14 or a different one.
Furthermore, claim 9 recites “the plurality of ablated portions” in line 17, and it is not clear to which plurality of ablated portions in line 14 and line 16, the recitation in line 17 refers to.
Claims 10 and 15-16 depend from claim 9 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 15 recites “a plurality of ablated portions” in line 2 and depends from claim 9 which recites “a plurality of ablated portions” in line 14 and line 16; it is not clear if a plurality of ablated portions in claim 15 line 2 refers to one of a plurality of ablated portions in claim 9 line 14, line 16 or a different one.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “a plurality of ablated portions” in line 2 and depends from claim 9 which recites “a plurality of ablated portions” in line 14 and line 16; it is not clear if a plurality of ablated portions in claim 16 line 2 refers to one of a plurality of ablated portions in claim 9 line 14, line 16 or a different one.
Clarification and/or amendment is respectfully requested.

Claim 17 recites “a seal face of the carbon face seal” in line 10 and also recites “a sealing face of the carbon face seal” in line 3-4; it is not clear if a seal face in line 10 refers to a sealing face in line 3-4 or a different one.
Claim 20 depends from claim 17 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Note that claim 3 depend from claim 1 and repeats the same limitations recited in claim 1 line 9, therefore, it does not add any limitation to claim 1 that further limits claim 1. Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 15-17 and 20 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20160333711 A1) in view of Inoue et al – hereafter Inoue – (US 20150097341 A1) and Young et al – hereafter Young – (US 9,383,017 B2).

Regarding claim 1, Miller teaches an improved face seal (Fig.2), comprising: 
a seal housing comprising an annular extrusion (Annotated Fig.2); and 
a primary seal (Fig.2, 44) coupled to the seal housing,
wherein the primary seal comprises a sealing face and a base opposite the sealing face (Annotated Fig.2), 
wherein the primary seal has an annular structure coaxial with the annular extrusion with the base proximate a first end of the seal housing (Annotated Fig.2).

    PNG
    media_image1.png
    734
    872
    media_image1.png
    Greyscale

Miller does not explicitly teach the sealing face comprises a disrupted surface extending over the entirety of the seal face, wherein the disrupted surface comprises a patterned portion, wherein the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm, and wherein the patterned portion comprises a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions between 0.08 mm and 0.25 mm.
Inoue teaches one sealing face of a pair of sliding parts that slide relative to each other (Fig.2; abstract). Inoue further teaches the sealing face comprising a disrupted surface (Fig.3/4) extending over the entirety of the seal face (Fig.4; entirety interpreted as at least a portion of the seal face along the entire circumference); the disrupted surface comprises a patterned portion (Fig.4; ¶18, note “parallel grooves running roughly in parallel with the sealing face”); the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm (Fig.4, h; ¶20, note “parallel grooves have a depth h of 10 nm to 1 μm”); the patterned portion comprising a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion (Fig.4); the 
Young teaches one sealing face of a sliding part (Fig.1); the sealing face comprising a disrupted surface (Fig.2-4); the disrupted surface comprises a patterned portion (Fig.2-4); the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm (Fig.7; note depth ranges from 0 to 7.5 μm). Young further recognizes an area density on the sealing surface defined as the ratio of ablated portion area to the sealing face area to be optimum at a range from 20% to 55%, where friction can be reduced as much as 50% (column 5 line 66 through column 6 line 3). Note that Young provides an example where a width of an ablated portion is fixed and a length of the ablated portion is varied to establish an area density (column 7 line 65 through column 8 line 3), the variation of the length with a fixed width is essentially a variation of the space between each of a relatively adjacent ablated portion of the plurality of ablated portions to reach an optimized value of the area density. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the seal of Miller by having the sealing face comprises a disrupted surface extending over the entirety of the seal face, wherein the disrupted surface comprises a patterned portion, wherein the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm, and wherein the patterned portion comprises a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions as taught by Inoue because this configuration would reduce leakage rate of sealed fluid and significantly improve lubrication characteristics; and by having the spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions between 0.08 mm and 0.25 mm as an optimization through routine experimentation as taught by Young 

Regarding claim 2, Miller, Inoue and Young further teach a seal support, wherein the annular extrusion is disposed within the seal support (Miller Annotated Fig.2), wherein the annular extrusion comprises a secondary seal at a distal end of the annular extrusion opposite the primary seal (Miller Annotated Fig.2).

Regarding claim 3, Miller, Inoue and Young further teach the disrupted surface comprises a patterned portion (Inoue Fig.4; ¶18, note “parallel grooves running roughly in parallel with the sealing face”).

Regarding claim 7, Miller, Inoue and Young teach all the limitations of claim 1, see above, and further teach the patterned portion comprises a plurality of ablated portions (Inoue Fig.4) and a relationship between the disrupted surface ablated portions depth (h) and the corresponding surface roughness (a) being h>a (Inoue ¶20; note “parallel grooves have a depth h of 10 nm to 1 μm”), therefore, in order to satisfy the h>a relationship the plurality of ablated portions having an Ra from 0.381 μm to less than 1 μm is disclosed by Inoue (overlapping 0.381 μm to 2.667 μm). 

Regarding claim 8, Miller, Inoue and Young teach all the limitations of claim 1, see above, and further teach the patterned portion comprises a plurality of ablated portions (Inoue Fig.4) and a relationship between the disrupted surface ablated portions depth (h) and the corresponding surface roughness (a) being h>a (Inoue ¶20; note “parallel grooves have a depth h of 10 nm to 1 μm”), 
Considering that Rz is related to Ra as follows: Rz = Ra*7.2 (Surface Roughness Conversion Chart Tables- Engineers Edge), at least an Rz from 2.413 μm to less than 7.2 μm is disclosed by Inoue (overlapping 2.413 μm to 11.43 μm).

Regarding claim 9, Miller teaches a turbine engine (Fig.1) comprising: 
a compressor section configured to compress a gas (Fig.1, ¶20); 
a combustor section aft of the compressor section configured to combust the gas (Fig.1, ¶20); 
a turbine section aft of the combustor section configured to extract work from the gas (Fig.1, ¶20); and 
an improved face seal (Fig.2), comprising: 
a seal housing comprising an annular extrusion (Annotated Fig.2); and 
a primary seal (Fig.2, 44) coupled to the seal housing,
wherein the primary seal comprises a sealing face and a base opposite the sealing face (Annotated Fig.2), 
wherein the primary seal has an annular structure coaxial with the annular extrusion with the base proximate a first end of the seal housing (Annotated Fig.2).
Miller does not explicitly teach the sealing face comprises a disrupted surface extending over the entirety of the seal face, wherein the disrupted surface comprises a patterned portion, wherein the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm, and wherein the patterned portion comprises a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions between 0.08 mm and 0.25 mm.

Young teaches one sealing face of a sliding part (Fig.1); the sealing face comprising a disrupted surface (Fig.2-4); the disrupted surface comprises a patterned portion (Fig.2-4); the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm (Fig.7; note depth ranges from 0 to 7.5 μm). Young further recognizes an area density on the sealing surface defined as the ratio of ablated portion area to the sealing face area to be optimum at a range from 20% to 55%, where friction can be reduced as much as 50% (column 5 line 66 through column 6 line 3). Note that Young provides an example where a width of an ablated portion is fixed and a length of the ablated portion is varied to establish an area density (column 7 line 65 through column 8 line 3), the variation of the length with a fixed width is essentially a variation of the space between each of a relatively adjacent ablated portion of the plurality of ablated portions to reach an optimized value of the area density. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the seal of Miller by having the sealing face comprises a disrupted surface extending over the entirety of the seal face, wherein the disrupted surface comprises 

Regarding claim 10, Miller, Inoue and Young further teach a seal support, wherein the annular extrusion is disposed within the seal support (Miller Annotated Fig.2), wherein the annular extrusion comprises a secondary seal at a distal end of the annular extrusion opposite the primary seal (Miller Annotated Fig.2).

Regarding claim 15, Miller, Inoue and Young teach all the limitations of claim 9, see above, and further teach the patterned portion comprises a plurality of ablated portions (Inoue Fig.4) and a relationship between the disrupted surface ablated portions depth (h) and the corresponding surface roughness (a) being h>a (Inoue ¶20; note “parallel grooves have a depth h of 10 nm to 1 μm”), therefore, in order to satisfy the h>a relationship the plurality of ablated portions having an Ra from 0.381 μm to less than 1 μm is disclosed by Inoue (overlapping 0.381 μm to 2.667 μm). 

Regarding claim 16, Miller, Inoue and Young teach all the limitations of claim 9, see above, and further teach the patterned portion comprises a plurality of ablated portions (Inoue Fig.4) and a 
Considering that Rz is related to Ra as follows: Rz = Ra*7.2 (Surface Roughness Conversion Chart Tables- Engineers Edge), at least an Rz from 2.413 μm to less than 7.2 μm is disclosed by Inoue (overlapping 2.413 μm to 11.43 μm).

Regarding claim 17, Miller teaches an article of manufacture including a carbon face seal (Fig.2, 44; ¶26, note “the seal elements 44 are annular seal elements, such as annular graphitic carbon rings”).
Miller does not explicitly teach the carbon face seal having a disrupted surface thereon, the disrupted surface comprising: a patterned portion defined by a plurality of ablated portions on a sealing face of the carbon face seal, wherein the plurality of ablated portions have a depth below the sealing face between 0.381 μm to 12.7 μm, wherein the plurality of ablated portions have a spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions between 0.08 mm and 0.25 mm, wherein the plurality of ablated portions have an Ra between 0.381 μm to 2.667 μm, and wherein the disrupted surface extends over the entirety of a seal face of the carbon face seal.
Inoue teaches one sealing face of a pair of sliding parts that slide relative to each other (Fig.2; abstract). Inoue further teaches the sealing face comprising a disrupted surface (Fig.3/4) extending over the entirety of the seal face (Fig.4; entirety interpreted as at least a portion of the seal face along the entire circumference); the disrupted surface comprises a patterned portion (Fig.4; ¶18, note “parallel grooves running roughly in parallel with the sealing face”); the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm (Fig.4, h; ¶20, note “parallel grooves have a depth h of 10 nm to 1 μm”); the patterned portion comprising a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion (Fig.4); a relationship between the disrupted surface ablated portions depth (h) and the corresponding surface roughness (a) being h>a (¶20; note “parallel grooves have a depth h of 10 nm to 1 μm”), therefore, in order to satisfy the h>a relationship the plurality of ablated portions having an Ra from 0.381 μm to less than 1 μm is disclosed; the disclosed configuration reduces leakage rate of sealed fluid and significantly improves lubrication characteristics (¶17).
Young teaches one sealing face of a sliding part (Fig.1); the sealing face comprising a disrupted surface (Fig.2-4); the disrupted surface comprises a patterned portion (Fig.2-4); the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm (Fig.7; note depth ranges from 0 to 7.5 μm). Young further recognizes an area density on the sealing surface defined as the ratio of ablated portion area to the sealing face area to be optimum at a range from 20% to 55%, where friction can be reduced as much as 50% (column 5 line 66 through column 6 line 3). Note that Young provides an example where a width of an ablated portion is fixed and a length of the ablated portion is varied to establish an area density (column 7 line 65 through column 8 line 3), the variation of the length with a fixed width is essentially a variation of the space between each of a relatively adjacent ablated portion of the plurality of ablated portions to reach an optimized value of the area density.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the seal of Miller by having the sealing face comprises a disrupted surface extending over the entirety of the seal face, wherein the disrupted surface comprises a patterned portion, wherein the patterned portion comprises a plurality of ablated portions having a depth below the sealing face between 0.381 μm to 12.7 μm, the plurality of ablated portions have an Ra from 0.381 μm to less than 1 μm (overlapping between 0.381 μm to 2.667 μm), and wherein the patterned portion comprises a plurality of ablated portions having a spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions as taught by Inoue because this configuration would reduce leakage rate of sealed fluid and significantly improve lubrication characteristics; and by having the spacing between each of a relatively adjacent ablated portion of the plurality of ablated portions between 0.08 mm and 0.25 mm as an optimization through routine experimentation as taught by Young because the length (and therefore the spacing) between adjacent ablated portions is a recognized result effective variable to reach a desired area density range where friction can be reduced as much as 50%.

Regarding claim 20, Miller, Inoue and Young teach all the limitations of claim 17, see above, and further teach the patterned portion comprises a plurality of ablated portions (Inoue Fig.4) and a relationship between the disrupted surface ablated portions depth (h) and the corresponding surface roughness (a) being h>a (Inoue ¶20; note “parallel grooves have a depth h of 10 nm to 1 μm”), therefore, in order to satisfy the h>a relationship the plurality of ablated portions having an Ra from 0.381 μm to less than 1 μm is disclosed by Inoue.
Considering that Rz is related to Ra as follows: Rz = Ra*7.2 (Surface Roughness Conversion Chart Tables- Engineers Edge), at least an Rz from 2.413 μm to less than 7.2 μm is disclosed by Inoue (overlapping 2.413 μm to 11.43 μm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745